Citation Nr: 0903246	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for polycythemia vera, to 
include as due to an undiagnosed illness contracted during 
the Persian Gulf War. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active service from June 1984 to February 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
entitlement to service connection for polycythemia vera.  The 
RO in Cleveland, Ohio, currently has jurisdiction of the 
veteran's claim.

A hearing was held in October 2008 at the RO in Cleveland, 
Ohio, before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

At the time of the Board hearing, the veteran submitted 
additional evidence that had not been considered by the RO.  
However, a remand pursuant to 38 C.F.R. § 20.1304 (2008) is 
not necessary, as the veteran specifically waived RO 
jurisdiction of the newly submitted evidence.

The veteran's claim of entitlement to service connection for 
hemorrhoids was withdrawn by the veteran and his 
representative at his October 2008 hearing.  Therefore, this 
issue is no longer on appeal.  See 38 C.F.R. § 20.204 (2008) 
(noting that the withdrawal of an appeal must be in writing, 
except for appeals withdrawn on the record at a hearing).


FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  The veteran's claimed polycythemia vera is attributed to 
a diagnosed disease, and the preponderance of the competent 
evidence of record is against a finding of a relationship 
between the claimed polycythemia vera and service.


CONCLUSION OF LAW

Polycythemia vera was not incurred in or aggravated by 
service and is not the result of an undiagnosed illness of a 
Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence, afforded the veteran a 
medical examination and opinion as to the existence and 
etiology of the claimed disability, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for polycythemia vera.  
At his October 2008 hearing the veteran testified that he had 
rashes, itching, headaches, and abdominal problems that 
pertained to his polycythemia vera condition shortly after he 
returned from Desert Storm.  The veteran also testified that 
the disease polycythemia vera was not mentioned anywhere in 
his records or to him until 2002, but that he received 
treatment for headaches and tinnitus, which are symptoms of 
polycythemia vera, shortly after he was discharged from 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The record shows that the veteran currently has polycythemia 
vera.  A VA examination was conducted in March 2007.  The 
examiner assessed the veteran with mild polycythemia.  VA 
treatment records dated in March 2006 note that the veteran 
was given a diagnosis of polycythemia vera.  A VA examination 
was conducted in July 2004 for increased rating claims for 
hypertension and a low back condition.  The examiner gave the 
veteran a diagnostic impression of polycythemia vera.  
Finally, a June 2002 private emergency medical treatment 
record notes that the veteran was given an impression of 
polycythemia, with hemoglobin of 19.2 and hematocrit of 55.9.

The veteran's personnel records show that he received the 
Southwest Asia Service Medal, and that his periods of service 
included service in the Southwest Asia Theater of operations 
from January 3, 1991 to April 26, 1991.  Thus, he is a 
"Persian Gulf veteran" for purposes of 38 C.F.R. § 3.317.

Regarding the veteran's claim for polycythemia vera on an 
undiagnosed illness basis, because the claimed condition has 
been diagnosed numerous times as polycythemia vera, the 
presumption of service connection for an undiagnosed illness 
is not for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(ii).

As there is a diagnosis for the claimed condition, it is not 
an undiagnosed illness.

In considering the veteran's claim for service connection for 
polycythemia vera on a direct basis, the veteran's service 
medical records do not indicate the in-service incurrence of, 
or treatment for, polycythemia vera.  The veteran's medical 
board evaluation (MEB) examination dated in September 1993 
notes that clinical evaluation revealed that the veteran had 
a normal heart, vascular system, endocrine system, and skin 
and lymphatic system.  Polycythemia vera was first found in 
2002, approximately 8 years after service discharge.  
Additionally, there is simply no competent medical evidence 
that the veteran's polycythemia vera is related to service on 
a direct basis.  

A VA examination was conducted in March 2007.  The examiner 
noted that she reviewed the veteran's claims file.  The 
examiner also noted that a review of the veteran's STRs 
showed no evidence of raised hemoglobin while he was in 
service.  The veteran had a history of chronic smoking and 
noted constant fatigue.  The examiner opined that the veteran 
had mild polycythemia, not likely to be connected to service, 
as she did not find any evidence of raised hemoglobin while 
in service.

The veteran submitted a medical article at his October 2008 
hearing, which he contends show that he manifested symptoms 
of polycythemia vera shortly after service.  The June 2005 
article notes that symptoms of polycythemia vera include 
headaches, tinnitus, visual disturbances, and angina 
pectoris.  This article does not provide the needed nexus in 
this claim.  Generic texts, such as the ones offered, which 
do not address the facts of this particular veteran's case, 
do not constitute competent medical evidence of causality.  
See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  However, the veteran 
testified that he manifested symptoms noted in the article in 
or shortly after service, and he pointed to abnormal 
findings, particularly findings of elevated mean corpuscular 
volume (MCV) and hemoglobin (MCH), on blood counts shortly 
after service.  The Board notes that blood counts, including 
one during service in 1987 show elevated MCV and MCH.  
However, hematocrit and hemoglobin were normal on tests 
during service and in 1994 and 1997.  White blood cell count 
was increased in 1994 but normal in 1997.  In any event, the 
VA examiner in 2007 reviewed the claims folder that included 
these laboratory studies and concluded that the veteran's 
polycythemia vera was not related to service.  In light of 
the medical conclusion made based on a study of the facts in 
the veteran's case, the Board finds that the submitted 
article does not provide probative evidence in this case. 

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current polycythemia 
vera is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's lay 
assertions and the June 2005 article have been considered, 
but they do not outweigh the medical evidence of record, 
notably the March 2007 VA examination report, which shows 
that there is no relationship between the veteran's current 
polycythemia vera and service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
polycythemia vera; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for polycythemia vera, to 
include as due to an undiagnosed illness contracted during 
the Persian Gulf War, is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


